Patents for Inventions — Action for Infringement — Measure of Damages.Where a patent was for heating boilers with the waste heat of a blast furnace, held, in the case of an infringement by the use of a machine which was the same in principle, that the rule of damages was the price of the coal saved by the use of the improvement.[NOTE. Nowhere reported; opinion not now accessible. Statement of the point determined was taken from Law’s Pat. Dig. 240. For other cases involving this patent, see Bell v. Daniels, Case No. 1,247, and Bell v. McCollough, Case No. 1,256.]